Citation Nr: 0811848	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-30 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955 and from February 1956 to February 1974.  The 
veteran died in April 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  An April 2003 certificate of death indicates that the 
veteran died in April 2003, at the age of 69.  The 
certificate of death lists the immediate cause of death as 
small cell lung carcinoma. 

2.  At the time of the veteran's death, service connection 
was not in effect for any disorders.   

3.  The veteran's fatal condition is not shown to be related 
to his period of active military service, or caused by any 
incident of service, to include as due to herbicide exposure. 


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, to include as due to herbicide exposure.  38 
U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the appellant of 
what information or evidence is needed in order to 
substantiate the claim, and it must assist the appellant by 
making reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the appellant's claim, 
the RO's letters dated in July 2004 and October 2004 advised 
the appellant of the foregoing elements of the notice 
requirements.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the appellant has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA medical opinion 
has not been accorded to the appellant, as there is no 
evidence that the veteran was exposed to herbicide agents 
inservice and there is no medical evidence that the veteran's 
lung cancer was incurred in or aggravated by active military 
service.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She contends that the 
veteran's fatal condition, small cell lung carcinoma, was the 
result of his inservice exposure to Agent Orange. 

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran's service medical records are negative for any 
findings of or treatment for lung cancer.  The first medical 
evidence of record showing a diagnosis of lung cancer was in 
November 2000.  Private medical treatment records reveal that 
the veteran underwent chemotherapy and radiation therapy for 
his lung cancer.

An April 2003 certificate of death indicates that the veteran 
died on April 26, 2003, at the age of 69.  The certificate of 
death lists the immediate cause of death as small cell lung 
carcinoma, which he had for 2.5 years before his death.  No 
other contributing or underlying causes were noted.

At the time of the veteran's death, service connection was 
not in effect for any disorders. 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The governing law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
to an herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration VBA, which was posted in 
September 2003, the Department of Defense (DOD) has confirmed 
that Agent Orange was used along the Korean demilitarized 
zone (DMZ) from April 1968 through July 1969 to defoliate the 
fields of fire between the front line defensive positions and 
the south barrier fence.  The treated area was a strip of 
land 151 miles long and up to 350 yards wide from the fence 
to north of the civilian control line.  There is no 
indication that the herbicide was sprayed in the DMZ itself.  
Both the 2nd and 7th Infantry Divisions, United States Army, 
had units in the affected area at the time Agent Orange was 
being used.  Field artillery, signal, and engineer troops 
also were supplied as support personnel during the time of 
the confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  

In the appellant's August 2005 substantive appeal, she 
contended that the veteran was exposed to Agent Orange 
inservice because he worked on the flight lines in Korea, and 
inhaled particles of the herbicide agent when the planes 
spraying Agent Orange returned to the flight line.

The veteran's service personnel records indicate that he was 
stationed in Korea from November 1967 to August 1968, and 
served as a security policeman with the 6175th Security 
Police Squadron at the Kunsan Air Force Base.  In a July 2004 
memorandum, the RO's United States Armed Services Center for 
Unit Records Research (USACURR) coordinator provided a formal 
finding that "[t]here is no indication in the veteran's 
personnel records or the records of the United States Army 
that confirm the presence of personnel from the 6175th SP 
Squadron as traveling north of the Civilian Control Line in 
the vicinity of the Demarcation Zone (DMZ)."  The memorandum 
also noted that the Kunsan Air Force Base is located on the 
shores of the Yellow Sea, on South Korea's west coast, which 
is 109 miles south of the DMZ.

The evidence of record is against the appellant's claim for 
presumptive service connection for the cause of the veteran's 
death.  Competent medical evidence indicates that the cause 
of the veteran's death was small cell lung carcinoma.  The 
evidence shows that the veteran did not serve in the Republic 
of Vietnam in the Vietnam era.  The evidence reveals that the 
veteran served in Korea from November 1967 to August 1968, in 
the 6175th Security Police Squadron at the Kunsan Air Force 
Base.  However, the DOD has only confirmed that specific 
units of the 2nd and 7th Infantry Divisions, and supporting 
field artillery, signal, and engineer troops were exposed to 
Agent Orange from April 1968 to July 1969.  Only those units 
qualify for presumptive service connection for Agent Orange 
exposure.  Additionally, the RO's USACURR coordinator found 
that there was no evidence to confirm the presence of 
personnel from the 6175th SP Squadron as traveling north of 
the civilian control line in the vicinity of the DMZ.  
Accordingly, the Board finds that presumptive service 
connection under 38 C.F.R. § 3.309(e) for the cause of the 
veteran's death is not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

The evidence of record does not support the appellant's claim 
for service connection for the cause of the veteran's death 
on a direct basis.  The veteran's death certificate reveals 
that the cause of his death was small cell lung carcinoma.  
The veteran's service medical records are negative for any 
findings or diagnoses of lung cancer.  Further, the first 
medical evidence of record showing a diagnosis of lung cancer 
was in November 2000, over 26 years after the veteran's 
discharge from service.  Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Moreover, 
the objective medical evidence does not link the cause of the 
veteran's death to any incidents in service.  Accordingly, 
service connection for the cause of the veteran's death on a 
direct basis is not warranted because the competent evidence 
of record does not relate the veteran's lung cancer to his 
military service, or to any incident therein, to include 
exposure to Agent Orange.  In making this determination, the 
Board notes that the appellant's statements cannot provide 
competent evidence of a medical opinion on diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


